Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
         Election/Restriction
                                  REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
2.	In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
2.1.	Group (I), claims 1- 49, drawn to a Compound. 
2.2.	Group (II), claims 50 – 52 drawn to a Compound immobilized on supporting substrate. 
2.3.	Group (III), claims 53-74, drawn to Process of ROP (ring opening polymerization) of cyclic ester or cyclic amide in presence of a Compound. 
2.4.	Group (IV), claims 75-76 drawn to Use of a Compound for ROP of cyclic ester or cyclic amide. 
3.	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups (I) - (IV)  lack unity of invention because even though the inventions of these groups require the technical feature of Claim 1 as a  Compound;  this technical feature is not a special technical feature as it does not make a contribution over the prior art of record as explained in  Written opinion of the International Searching Authority  for parent Application PCT/ GB2018/052502 ( see Application File and IDS filed on 03/04/2020).
4.	In an event if any of Groups (I) to (IV) would be elected for examination on the merits additional Requirement to Elect Single disclosed Specie will apply.
4.1.	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
4.2.	For Group (I):
	Different  species  comprising different   Compound  ( see Formulas (I-A), (I-B) or (I-C)  wherein specific Metal,  all specific  radicals X and  R1 to R7 are identified, named  and elected.  Applicant is required, in reply to this action, to elect a   single species of a Specific Compound as to which the claims shall be restricted if no generic claim is finally held to be allowable. Claim 1 is generic.

For Group (II):
 Applicant is required, in reply to this action, to elect a   single species of a Specific Compound as explained in paragraph 4.2. above and specific supporting substrate. Claim 50 is generic.
4.4.	For Group (III):
 Applicant is required, in reply to this action, to elect a   single species of a of ROP process, which conducted in presence of solvent or not; in presence of specific chain transfer agent,  wherein Specific Compound ( as  explained in paragraph 4.2. above) and specific Cyclic Ester or specific Cyclic Amide, with  specific Q, specific Ry, specific ring A  and specific substitute , if applicable , are identified , named and elected. Claims 53, 67 and 73 are generic.
4.5.	For Group (V):
Applicant is required, in reply to this action, to elect a   single species of a Specific Use of a specific Compound ( as explained in paragraphs 4.2. and/or  4.3. above)   for ROP process of specific Cyclic ester or Cyclic amide as explained in paragraph 4.4. above. Claim 75 is generic
5.	Applicant is required, in reply to this action, to elect a  specific invention ( specific Group)  and single specie  for elected Group  as  to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

6.	A telephone call was made to Applicant on August 30, 2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
 7.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species and invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of 
 8.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
9.	Applicant's attention directed to  deficiency of Claims 1-76 : improper multiple dependency; improper claims 75-76 directed to Use and deficiency of Abstract as discussed during Interview with Mr. Song  conducted on August 30, 2021 ( see Application File). 
				  	    Conclusion			       	                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901. The examiner can normally be reached 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu ( Walter) Choi can be reached on (571) 272 1098. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY MESH/Examiner, Art Unit 1763     

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763